Citation Nr: 1453578	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  07-24 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active service from August 1980 to May 1983 and from March 1984 to March 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. 

In a January 2008 rating decision, the RO granted service connection for right ear hearing loss and assigned a noncompensable rating, effective from February 28, 2007.  In May 2009, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  In a June 2012 rating decision, the RO granted service connection for left ear hearing loss, effective from February 28, 2007, and continued an assignment of a noncompensable rating for the Veteran's hearing loss.  

In an April 2013 decision, the Board denied the assignment of a compensable rating for bilateral hearing loss, to include entitlement to an extraschedular rating.  The Veteran appealed.  In a June 2014 memorandum decision, the Court of Appeals for Veterans' Claims (Court) vacated the April 2013 Board decision to the extent that it denied entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for bilateral hearing loss, and remanded the appeal back to the Board for readjudiction consistent with the Court's decision.  The Court determined that the April 2013 Board decision failed to provide adequate reasons and bases for the conclusion that referral for extraschedular consideration of the Veteran's claim for increase was not warranted.  The Court also noted that the Board had denied entitlement to an increased schedular disability rating for hearing loss; however, because the Veteran made no arguments related to the claim, the Court deemed any appeal of those matters abandoned.        

The issue of whether new and material evidence has been received to reopen a claim for service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing loss difficulties are fully contemplated by the schedular criteria for rating bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for referral for extraschedular consideration of the claim for a higher rating for bilateral hearing loss have not been met.  38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is generally required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The instant claim on appeal stems from an initial grant of service connection for hearing loss by the RO.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  Thus, because the notice that was provided in March 2007 before service connection was granted for bilateral hearing loss was legally sufficient, VA's duty to notify in regard to the instant claim for increase was already satisfied.  The Board also notes that the Veteran was specifically provided with an April 2010 letter that provided notice of VA and the Veteran's responsibilities and the Veteran, through the assertions of his representative, has demonstrated actual knowledge of the evidence necessary to substantiate his claim.  Thus, overall, he has also received VCAA notice and was not prejudiced by any lack thereof. 

In regard to the Veteran's May 2009 Board hearing, the undersigned Veterans Law Judge (VLJ) did not specifically explain that referral for an extraschedular rating is warranted when the record reflects an "exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App 488 (2010); Leavey v. McDonald, 2014 WL 6065599 (Vet.App.); Cf. Anderson v. Shinseki, 22 Vet.App. 423, 429 (2009) (extraschedular rating consideration is a component of the determination regarding the appropriate disability rating).  However, the Board finds that any error in this regard was nonprejudicial to the Veteran.  

First, the VLJ did question the Veteran about his current treatment and symptoms, about how his hearing loss disability affected his daily life, and about how his hearing loss disability interfered with his employment.  Thus, pertinent information regarding an extraschedular rating was solicited.  Second, the Veteran made statements, and submitted lay statements from others, regarding the functional effects of his disability that reflect actual knowledge on his part of the need for such evidence.  Third, the record does not reflect any failure of the VLJ to suggest overlooked evidence.  By the time of the hearing, the record already contained a VA audiological evaluation and VA treatment records documenting the current severity of his hearing loss.  Other evidence also addressed the functional effects of the Veteran's hearing loss, including lay statements from his wife and a co-worker.  Further, the Veteran testified at the hearing regarding the functional effects of his hearing loss.  On this record, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted.  Fourth and finally, the case was remanded in February 2010 to afford the Veteran a VA examination to assess the current severity of his hearing loss.  Thereafter, the corresponding January 2012 VA examination addressed the severity of the Veteran's hearing loss, as well as its effect on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet.App. 447, 455-56 (2007) (Secretary is required to ensure that VA medical examiners obtain evidence about the functional effects of hearing loss specifically).  Accordingly, the evidence necessary to fully and properly adjudicate the claim was obtained and there is no indication that the Veteran had any additional, material information to submit.  The purpose of § 3.103(c)(2) was fulfilled.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, and two reports of VA examinations.  Also of record and considered in connection with the appeal are the assertions of the Veteran and his representative, including the May 2009 hearing testimony.  The Board also notes that the Veteran most recently received a VA audiological evaluation in January 2012 and there is no indication in the record or assertion by the Veteran or his representative that his hearing has worsened since that examination.  Consequently, the Board finds that the examination is sufficiently contemporaneous for rating purposes.  38 C.F.R. §§ 3.326, 3.327.   

The Board notes that the Veteran has argued that the January 2012 VA audiological examination was inadequate because it took place in a sound-controlled room.  However, in Martinak v. Nicholson, the Court previously considered and rejected this precise argument.  21 Vet.App. 447, 453-54 (2007).  The Court stated:  

The appellant has not shown that the Secretary's policy is a plainly erroneous interpretation of [38 C.F.R.] § 4.85(a) or that it is otherwise inconsistent with VA's medical examination regulations.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  In particular, the appellant has offered no expert medical evidence demonstrating that an audiometry test conducted in a sound-controlled room produces inaccurate, misleading, or clinically unacceptable test results.  Nor has the appellant offered any expert medical opinion demonstrating that an alternative testing method exists and that this method is in use by the general medical community.  The appellant has simply offered his own unsubstantiated lay opinion as to the impropriety of this testing method.  The Court will not invalidate the Secretary's chosen policy on this basis.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992). 

Id.  Here, the Veteran has offered nothing other than his own unsubstantiated lay opinion as to the impropriety of this testing method, and this is insufficient to show that the January 2012 VA audiological examination was inadequate.  Thus, no further VA action/examination is required prior to appellate consideration of the claim.

Finally, the Board notes that additional VA treatment records were associated with the claims folder in April 2013 and September 2013, after the issuance of the most recent supplemental statement of the case in June 2012.  However, the majority of these records are not relevant to the Veteran's hearing loss disability.  There is a June 6, 2011 audiology consultation (which was conducted prior to the most recent VA examination in January 2012).  This evaluation contains redundant information to that already of record and considered by the RO, i.e., that the Veteran wears hearing aids and has difficulty hearing speech in the presence of noise.  Therefore, remand for the issuance of an additional supplemental statement of the case is not required.  

II.  Factual Background

In February 2005, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss. 

A VA audiological examination was conducted in July 2005.  The Veteran stated that he had difficulty hearing with background noise and hearing his children.  He noted that he wore hearing aids.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20    
30
30
35
30 
LEFT
       25   
40
40
45
45

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz  was reported as 31 decibels in the right ear and 42 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  The examiner interpreted the results as showing bilateral sensorineural hearing loss. 

In an August 2005 rating action, the RO denied the claim for service connection for bilateral hearing loss. 

In February 2007, the Veteran requested that his claim for service connection for bilateral hearing loss be reopened. 

A VA audiological examination was conducted in December 2007.  The Veteran stated that he had problems understanding speech if there was background noise. The initial audiological examination was not valid due to "poor" consistency.  A second authorized audiological examination was conducted and it revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25    
30
30
30
25 
LEFT
       20   

25
25
25 
30

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 28.75 decibels in the right ear and 26.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. 

A December 2007 VA audiology note indicated that the Veteran had "communication difficulty."

By a January 2008 rating action, the RO granted service connection for right ear hearing loss and assigned a noncompensable disability rating under Diagnostic Code 6100, effective from February 28, 2007.  The RO denied reopening the claim for service connection for left ear hearing loss. 

In May 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran stated that due to his hearing loss, he wore hearing aids and that it was kind of embarrassing to be around people.  According to the Veteran, he worked at the United States Postal Service which was a noisy environment with machines running and horns blowing.  He also indicated that his hearing aids amplified the background noise, as well as conversations with people.  The Veteran reported that he could use a telephone as long as he was wearing his hearing aids. 

In May 2009, the Veteran's coworker submitted a statement that the Veteran's "hearing deficiencies have gotten progressively worse and as a result have created communications and hearing problems with others around him."  The Veteran's wife also submitted a statement in May 2008 indicating that the Veteran had to wear hearing aids and avoided family and friends.  

In a February 2010 decision, the Board reopened the Veteran's claim for service connection for left ear hearing loss and remanded the underlying service connection claim. 

A VA audiological examination was conducted in January 2012.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25    
40
35
35
35 
LEFT
25   
35 
40
40
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz  was reported as 42.5 decibels in the right ear and 36.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The Veteran was still employed at the Post Office.  The examiner interpreted the results as showing bilateral sensorineural hearing loss.  He noted that there were no significant effects of the Veteran's hearing loss disability on his occupation.  The examiner further stated that there were no effects from the Veteran's hearing loss disability on his usual daily activities. 

In a June 2012 rating action, the RO granted service connection for left ear hearing loss, effective from February 28, 2007.  The RO recharacterized the Veteran's service-connected hearing loss disability as bilateral hearing loss.  Thus, a noncompensable rating under Diagnostic Code 6100 has been in effect since February 28, 2007.

III. Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's service-connected bilateral hearing loss is rated noncompensable under Diagnostic Code 6100, effective from February 28, 2007.  Evaluations of defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with average hearing thresholds, with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated level I, for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.

The Rating Schedule also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  In accordance with 38 C.F.R. § 4.86, there is an alternative rating method which may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

As noted in the Introduction, in April 2013 the Board denied entitlement to an increased schedular disability rating for hearing loss.  The Veteran made no arguments related to the claim, and the Court deemed any appeal of those matters abandoned.  However, the Board must consider whether referral is warranted for extraschedular consideration of the claim for increase.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  

The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  Thun, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating for bilateral hearing loss may not completely account for each individual Veteran's circumstances, but nevertheless can still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  

Here, the Veteran has described having trouble hearing when there was background noise, to include because his hearing aids tending to amplify such noise.  He has also reported difficulty hearing his children, communication difficulty, and the need to make use of hearing aids including to hear adequately while using the telephone.  He reported that he is embarrassed to wear the hearing aids, and his wife indicated that he avoids family and friends.  His co-worker also stated that the Veteran had communication problems at work and took less desirable assignments to compensate for his hearing loss.  Prior to receiving hearing aids, the Veteran also reported that he had difficulty understanding female voices in all listening situations and that sometimes he could not hear his alarm clock ring in the morning.  (See February 2005 VA audiology consultation note).  

The Veteran's symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, Diagnostic Code 6100 and 38 C.F.R. § 4.86.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Although the criteria for hearing loss are strictly based on examination findings that are plugged into tables to determine the level of disability, built into this rating system is the recognition that the disability may impose functional impairment based on the Veteran's ability to understand speech.  Hence, the rating is based, in part, on speech recognition (i.e., the Veteran's complaints of difficulty hearing his children, difficulty hearing when there is background noise, communication difficulty and problems, and difficulty understanding female voices).  See 38 C.F.R. § 4.85(a) ("An examination for hearing impairment for VA purposes . . . must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.").  Although the speech discrimination testing does not duplicate all listening situations, it offers consideration as to the level of functional impairment due to Veteran's ability to understand speech by testing without the assistance of hearing aids.  

As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

The rating criteria for hearing loss were again revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or specific functional impairment of hearing, their numerical evaluations  are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).

Thus, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Veteran was not shown to have an exceptional pattern of hearing impairment; his description of an inability to hear and discriminate speech has been properly measured according to pure tone averages and speech discrimination.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

With respect to the Veteran's complaint that he has to wear hearing aids, VA examinations are conducted without use of hearing aids, see 38 C.F.R. § 4.85.  The use of hearing aids would, if anything, provide better hearing than demonstrated on audiometric examination.  See 52 Fed. Reg. 44117 (Nov. 18, 1987).  The scores without the use of hearing aids represent a rating made on the worst possible objective measure of performance.  Furthermore, as explained in Thun, the fact that the Veteran took less desirable work assignments to compensate for his hearing loss (to the extent that this resulted in a loss of earning capacity) is contemplated in the schedule of ratings and is not a proper consideration for an extraschedular analysis.  Given that the average impairment in earning capacity is the standard, within the current rating schedule, many veteran receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability.  Thun, 22 Vet. App. at 116.  

Moreover, as stated in 38 C.F.R. § 4.21 (2014), "[c]oordination of the rating with impairment of function will . . . be expected in all instances."  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment-as is the case with hearing loss disabilities-the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how this impairment affects earning capacity.  The Veteran's difficulty hearing and communicating, to include in different environments, is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that the criteria do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral.  Again, as noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, no VA examiner or treating clinician has indicated that the Veteran's hearing loss disability is otherwise exceptional or unusual such that an evaluation cannot be appropriately assigned through application of the schedular criteria.  In sum, a comparison of the Veteran's hearing loss and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's experiences are congruent with the average impairment in earning capacity represented by his current noncompensable rating for hearing loss.

Even assuming, arguendo, that the Veteran's hearing loss disability is actually "so exceptional" that the rating criteria are inadequate, related factors such as marked interference with employability or frequent periods of hospitalization have not been shown.  Instead, there is no indication of any hospitalization in relation to the hearing loss.  Also, although the Veteran has reported difficulty hearing at work and although a co-worker has asserted that the Veteran's hearing problems had created communication problems at work, there is no indication of marked interference with employment.  The Veteran has not reported that he lost any time from work as a result of his hearing loss, and the January 2012 VA examiner concluded that the hearing loss disability had no significant effects on the Veteran's occupation.   

In conclusion, as there is no basis for referral for extraschedular consideration, the preponderance of the evidence is against this claim and it must be denied.  


ORDER

As there is no basis for referral for extraschedular consideration, entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for bilateral hearing loss is denied.



REMAND

In a September 2003 rating decision, the AOJ denied the Veteran's petition to reopen a claim for service connection for tinnitus.  While the Veteran submitted a statement in December 2013 expressing disagreement with that decision, it appears that no subsequent statement of the case was ever issued with regard to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's action regarding this issue is taken to fulfill the requirements of the Court in Manlincon.  

Consequently, the case is REMANDED for the following:

The AOJ should issue a statement of the case to the Veteran addressing the matter of the petition to reopen the claim for service connection for tinnitus, and including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


